Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2022 has been entered.
Claims 5-7 and 26 (from elected group I), and claims 11-24 (non-elected groups II-IV) were previously canceled by applicants.
Claims 1-4, 8-10, 25, 27 and 28 (taken as the elected invention of group I, without traverse; directed to “A method for obtaining fibers from plant meristematic cells”, as amended) are pending in this application, and have been examined on their merits in this action.
Priority
	This application claims priority to Colombian application NC2017/0010115 filed on 10/04/2017.
Claim Amendments Not Legible
It is noted again that applicants have provided claim amendments dated 11/08/2022 that appear to be made in certain color ink that does not reproduce in a legible form for examination purposes. Applicants are advised to use “high contrast” ink for all purposes in future communication with the office such that the printed information has sufficient clarity and contrast (such as by using black ink on white background that can be scanned and/or reproduced by the office in proper legible manner; see MPEP 6.32.01) for examination.
Claim Rejections - 35 USC § 112 -New
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claims 4, 9 and 10 (as presented) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of claim 4 has been reproduced below:  

    PNG
    media_image1.png
    123
    695
    media_image1.png
    Greyscale

It is clear that the Markush group for the “phytohormones” recited in claim 4 has additional component “abscisic acid”, which had not been recited as a component of the “first culture medium” presented in claim 1 (from which claim 4 directly depends from). Thus, claim 4 broadens the scope of the culture medium, at least with respect to addition of “abscisic acid” as a component of phytohormone(s).  
Since claim 9 directly depends from claim 4, and does not clarify the above issue, it is also rejected for the same reasons of record.
Instant dependent claim 10 (which directly depends from claim 9, which depends from claim 4) has similar issues regarding the recitation of “abscisic acid” in the group of “phytohormones” used for “protofiber induction culture medium” (see instant claim 1, step (c), in particular). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112 WD – Made/Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-4, 8-10, 25, 27 and 28 (as currently amended) are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim 1 (as currently amended) is directed to “An in vitro method for obtaining fibers from xylematic meristematic cambial cells of a woody plant species, the method comprising the steps of: 
(a) identifying and isolating the xylematic meristematic cambial cells of Eucalyptus grandis; 
(b) multiplying the xylematic meristematic cambial cells under in vitro conditions by suspending the isolated xylematic meristematic cambial cells in a stable suspension and subculturing the stable suspension in a first culture medium; 
Wherein the first culture medium, maintained in a suspension for a first induction period comprises phytohormones selected from the group consisting of: auxin, cytokines, gibberellins, ethylene, jasmonic acid and mixtures thereof;
(c) producing fiber-like structures by culturing the multiplied xylematic meristematic cambial cells in a protofiber induction culture medium; 
Wherein the protofiber induction medium, maintained in a suspension for a second induction period comprises phytohormones selected from the group consisting of: auxins, cytokines, gibberellins, brassinosteroids, ethylene and mixtures thereof; and
(d) producing fibers from the fiber-like structures.”
See also limitations of the dependent claims 2-4 and 8-10, 25, 27 and 28.
It is noted that as currently amended, the process of claim 1 encompasses obtaining fibers from xylematic meristematic cambial cells (from xylem tissue) of a “woody plant” species Eucalyptus grandis, through the method steps (a) to (d), as currently recited.  Though, independent claim 1 as amended recites the “first culture medium” (in step (b)) and “protofiber induction culture medium” (in step (c)) that comprise of a Markush group of “phytohormones” (the term “phytohormone” has not been specifically defined on record by the applicants) which are essentially the same with the exception of “jasmonic acid” in “first culture medium”, and “brassinosteroids” in the “protofiber induction culture medium”.  However, it is noted that instant disclosure of record does not provide the details of the specific components of the “protofiber induction culture medium” (including specific “phytohormones” used, or combinations thereof) that were actually used for producing “fiber-like structures” in step (c) (see instant specification, [0039]-[0042], [0064], [0068], [0070], and Example 4, in particular).  The Specification on page 17 discloses the following:

    PNG
    media_image2.png
    222
    701
    media_image2.png
    Greyscale

In addition, it is noted that the specific composition and/or components of the “protofiber induction culture medium” (i.e. the “second culture medium”; see specification [0039], for instance), in particular in relation to the specific phytohormone(s) (or combination thereof) and specific amounts employed in the process steps (b)-(d), have been not disclosed on record by the applicants.
Although, the generic disclosure provided by applicants (see instant specification, pages 15-17, Examples 1-4, figures 7-13, in particular) pertains to woody plant specimen exemplified by apical meristem obtained from the germinated seedlings of Eucalyptus grandis (a woody plant species mostly cultivated for its use in paper-pulp industry; see disclosure [0079]-[0083]), no specific “cytokine” and/or combination of components in the culture medium including, for example, specific “phytohormones” for “inducing” (see method step c in claim 1, as currently amended) or final fiber production step (i.e. from “fiber-like structures”; see step d in claim 1) using “protofiber induction culture medium”, have been specifically disclosed that are specific to the in vitro culture of isolated xylematic “meristematic cambial cells from Eucalyptus grandis” per se.  Although, the recitation of instant claim 9 attempts to broadly distinguish between the two recited culture media (i.e. steps (b) and (c) as presented in claim 1), by requiring that “the phytohormones present in the first culture medium are not present in the protofiber induction medium”, no specific culture media used for the method steps specific to cultivation and fiber induction steps for xylematic meristematic cambial cells from Eucalyptus grandis, have been disclosed by applicants with reasonable specificity, i.e. in terms of specific components and amounts thereof in the culture media used. As evidenced by the recitation of dependent claims 4 and 10, the “phytohormones” for both culture media (steps (b) and (c)) comprise essentially the same components, i.e. auxins, cytokines, gibberellins, abscisic acid, and mixtures thereof.  More importantly, the specification of record does not provide specific details of either the cambial cell culture/multiplication medium used in Examples 2-3 (see instant disclosure, [0085]-[0087]), or the “protofiber induction culture medium” used in Example 4 (see instant disclosure of record, paragraphs [0088]-[0089]) per se. 
It is noteworthy, that the prior art does not provide specific guidance regarding such methods for obtaining fibers via in vitro cultivation of xylematic meristematic cambial cells (of Eucalyptus grandis) in a reasonably predictable manner.  Although, Ogita et al, 2012 (see NPL cited in applicant’s IDS dated 03/14/2019) disclose a xylogenic suspension culture model for studying the lignification process in vitro under culture conditions using Phyllostachys bamboo cells (a woody monocotyledonous plant species), especially in relation to xylogenic differentiations into fiber-like elements (FLEs) with cell wall thickening, and tracheary elements (TEs) with perforation in cell walls (see Ogita et al, abstract, Figures 2-5, “Discussion” on page 6, and entire section of “Methods”), they do not disclose specific culture conditions and/or specific combination(s) of phytohormones and amounts thereof, for inducing fiber-like structures and fibers from cambial cells.  Since, Ogita et al disclose the fact that the effects of plant hormones (such as phytohormones) promoting lignification process in suspension culture appear to be species and cell type as well as growth stage specific (see section “Promotive factors of lignification” starting on page 2, and “Discussion” on page 6), such findings cannot be reasonably generalized/extrapolated and be applicable to any in vitro culture condition(s), as generically recited in claim 1, amended for cultivating xylematic meristematic cambium cells specifically from Eucalyptus grandis.  Although, the culture medium comprising various components such as macronutrients, micronutrients, cytokines and/or phytohormones (such as Murashige and Skoog, MS medium with organic salts, with or without phytohormones and/or growth factors; see also disclosure from Kumar et al, 1991, cited in applicant’s IDS dated 03/14/2019; see abstract and entire section of “Materials and Methods”) are generically disclosed in the prior art for culturing and/or multiplying plant cell aggregates, specific teachings in relation to in vitro isolation and cultivation of “xylematic meristematic cambial cells” from Eucalyptus grandis, and further induction using culture medium containing specific set of phytohormone(s) and specific amounts thereof for producing fiber-like structures (recited as the “protofiber induction culture medium” in step c) and guidance for production of fibers therefrom in culture in vitro, is sorely lacking.  As also evidenced by the prior art disclosure provided by Aloni (2015; NPL already made of record by the examiner as pertinent prior art) for a variety of ecophysiological signals including epigenetic factors that can regulate how plant cells (including xylem cells) develop into specific structures in vivo (see Aloni, page 1, abstract, introduction, and section “Hormonal control of xylem cell differentiation” starting on page 6), the development of an in vitro culture process simulating (i.e. mimicking) such complex development and differentiation steps would be reasonably understood to require specific details of the culture conditions and specific details of the culture media constituents/components (and specific amounts thereof) used in order to induce formation of fiber-like structures (or proto-fibers), and fibers produced thereform, in culture.  
In brief, the prior art lacks sufficient guidance with regards to the process as claimed for obtaining fibers from xylematic meristematic cambial cells of Eucalyptus grandis, via in vitro cultivation and induction of fiber formation from fiber-like structures (or proto-fibers) under generic culture media and/or culture conditions, as currently encompassed by the process of claim 1, as currently amended. 
Therefore, considering the above discussed facts, applicants do not appear to be in possession of the entire scope of the process invention as currently claimed (see amended claim 1 in particular, and claims dependent therefrom, in particular claims 4 and 10). The current disclosure and/or guidance provided by applicants on record is lacking for such examples and/or specific culture conditions and media details therefor, and therefore, an appropriate correction is required.
Examiner’s Response to Arguments
Applicant's arguments filed 11/08/2022 (see remarks, pages 4-5, in particular) as it pertains to the 112-first written description of record, have been fully considered but are not persuasive for at least the above discussed reasons of record, and response previously provided by the examiner in office action dated 08/12/2022.  However, applicant’s specific arguments have been re-considered herein as follows: 
Applicants argue the following (see pages 4-5 of remarks dated 11/08/2022):
“…Applicant has clarified in claim 1 that the first culture medium, maintained in a suspension for a first induction period comprises phytohormones selected from the group of compounds consisting of: auxin, cytokines, gibberellins, ethylene, jasmonic acid and mixtures thereof, and that the protofiber induction culture medium, maintained in a suspension for a second induction period comprises phytohormones selected from the group of compounds consisting of: auxins, cytokines, gibberellins, brassinosteroids, ethylene and mixtures thereof, so that Applicant is no longer claiming the method is applicable to "any culture medium under any in vitro culture condition(s)." Therefore, in view of the "scant prior art disclosure" for the process as claimed, it is reasonable to conclude that the Applicant is in possession of the "entire scope," (i.e., what has been added from the specification, as filed, to claim 1) of the process invention as presently claimed herein….” and 

“…a patent specification must only describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. If a skilled artisan would have understood the inventor to be in possession of the claimed invention at the time of filing, even if every nuance of the claims is not explicitly described in the specification, then the adequate description requirement is met. See MPEP 2163. 
It is also submitted that the specific details alleged to be lacking, and specifically, "the exact composition and/or components of the culture medium" need not be explicitly described as they are well understood by a person of ordinary skill in the art when taken in combination with the present specification.…” 

Applicant’s arguments have been duly noted and fully considered.  However, it is to be noted that though claim 1 has now been amended to recite that meristematic cambial cells are of “Eucalyptus grandis” (i.e. not drawn to any “woody plant”), and the “first culture medium” and “protofiber induction culture medium” comprise phytohormones as generically recited in the form of two Markush groups in which the components of the Markush groups are almost the same (except for jasmonic acid and brassinosteroids), and do not actually provide for any specific amounts and/or specific culture conditions per se, which in the absence of reasonable disclosure and/or guidance in the prior art for fiber induction from xylematic meristematic cambial cells, applicants are not deemed to be in passion of the entire scope of the process as currently claimed.  It is re-iterated that (as noted in the rejection above) in the absence of prior art disclosure and/or guidance provided for such in vitro cultivation process for a woody plant species such as “Eucalyptus grandis” in order to induce fiber formation, it is reasonable that the disclosure of record provide specific guidance pertaining to the specific culture conditions and specific details of the culture media (with defined components as well as amounts thereof) for practicing (see steps b to d, recited in claim 1) the inventive process by an artisan in the art.  Compliance with the written description requirement is essentially a fact-based inquiry that will necessarily vary depending on the nature of the invention claimed.  In this case, given the complex interplay of various ecophysiological cues, cytokines and various phytohormones that are required in vivo (see Aloni, 2015, as discussed above; and figure 2 on page 7) in order for xylem cell differentiation into various structures including fibers, it is reasonable to require for specific details and/or guidance when such process is being simulated in vitro in culture conditions as currently claimed.  Given the complex interplay of such factors including effects of various phytohormones (and combinations thereof; see also the disclosure from the cited evidence art of Anderson et al, 2004 as ref. [U] on PTO 892 form with this office action; Abstract in particular), a detailed description of culture conditions/media elements used in the process is deemed reasonably essential, without which an artisan in the art would not be able to practice the invention as claimed.  It is re-iterated that no specific conditions and culture media (components and specific amounts thereof) used for the method steps (b)-(d) (i.e. specific to cultivation/multiplication, and fiber induction steps for “xylematic meristematic cambial cells” from Eucalyptus grandis) have been recited in instant claim 1, other than generic recitations for “phytohormone(s)” in two Markush groups.  Also, as noted before, the specification of record does not disclose any specific details of either the cambial cell culture/multiplication medium used in Examples 2-3 (see instant disclosure, [0085]-[0087]), or the “protofiber induction culture medium” used in Example 4 (see instant disclosure, [0088]-[0089]) per se.  Therefore, in view of scant prior art disclosure for the in vitro process for fiber production as claimed, it is reasonable to conclude that applicants do not appear to be in possession of the entire scope (i.e. any culture condition, and/or any culture media comprising generically recited phytohormones, or any combinations thereof) of the process invention as currently claimed. 
The 112-first WD rejection of record is still deemed proper, and is therefore made and/or maintained. 
Prior Art Issues
	Instant claims appear to be free of prior art issues.
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Anderson et al (2004; cited as ref. [U] on PTO 892 form)- “Antagonistic Interaction between Abscisic Acid and Jasmonate-Ethylene Signaling Pathways Modulates Defense Gene Expression and Disease Resistance in Arabidopsis”, Dec. 2004, vol. 16, pages 3460-3479 (disclose the fact that abscisic acid, jasmonic acid-ethylene are involved in diverse (somewhat antagonistic signaling pathways), plant processes that include regulation of gene expression during adaptive responses to abiotic and biotic stresses; see Abstract and entire introduction on page 3460, for instance). 
2.	Hussey et al (2011; previously cited by examiner)- “SND2, a NAC transcription factor gene, regulates genes involved in secondary cell wall development in Arabidopsis fibres and increases fibre cell area in Eucalyptus”, BMC Plant Biology, 2011, 11:173 (doi:10.1186/1471-2229-11-173) (disclose signaling and regulatory factors, and their effects on fiber development and lignification in plants species including  Arabidopsis and Eucalyptus species, wherein they disclose phenotypic differences in effects of transcription factor SND2 between woody and herbaceous stems and emphasize the importance of expression thresholds; see abstract, Background on page 2 right column, 2nd paragraph, and conclusion, for instance).
3.	Aloni (2015; previously cited by examiner)- “Ecophysiological implications of vascular differentiation and plant evolution”, Trees, 2015, vol. 29, pages 1-16 (DOI 10.1007/s00468-014-1070-6; discloses major phytohormonal signals and role in regulation of vascular differentiation with respect to herbaceous and woody plants; see abstract, entire section “Hormonal control of xylem cell differentiation”, and conclusion on page 12, for instance).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657